DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 05/28/2021 in which claims 1-38 are pending.

Response to Amendment
Applicant’s Arguments/Remarks filed on 05/28/2021 with respect to independent claim 1 have been fully considered but are not persuasive. Applicant’s Arguments/Remarks are addressed below. Based on the Applicant’s amendments for claims 10, 19 and 38, the Claim Objections and 35 USC 112(b) Claim Rejections previously set in the Non-Final Action mailed on 03/03/2021 have been withdrawn. The claims 1-38 have not overcome the claim rejections as shown below.
Claims 1-38 are pending.

Response to Arguments
Regarding independent claim 1, Applicant argues that Huawei ‘893 does not disclose “determining whether the response signal indicates that the base station received the reference signals, or the reference signals and the data signals,” and then “selecting an uplink transmission scheme to use for subsequent transmissions to the base station ... based at least in part on ... whether the response signal indicates that the base station received the reference signals or the reference signals and the data signals,” because Huawei ‘893 does not disclose or even contemplate the eNB indicating whether “the base station received the reference signals, or the reference signals and the data signals” in a response signal, HARQ signal, or any other signal to the UE.
if the eNB realizes the first transmission fails, e.g. via DMRS detection but fails to decode an autonomous transmission, it can schedule the UE via uplink grant to perform retransmission if need; if the eNB loses the first autonomous transmission, the retransmission will be deadlocked…To solve this issue, the retransmission can be performed via resource for autonomous uplink access as a complement for grant-based retransmission, i.e. option2”. Huawei discloses that the eNB determines that a transmission fails when the DMRS is detected but it fails to decode the autonomous transmission. This shows that the eNB receives the DMRS (reference signal), and also receives the autonomous transmission (data), however it is not able to decode it. 
Huawei further discloses a HARQ feedback for autonomous uplink access in page 2 Section 3.2 and page 3 ln 1-6.  Huawei recites “In order to support autonomous retransmission, the UE is expected to obtain a HARQ feedback from the eNB to determine whether the UE needs to perform a retransmission as sync HARQ. Specifically if the data has been acknowledged from the eNB, the UE will not use resource for autonomous uplink access to perform a retransmission; otherwise the retransmission should be performed on resource for autonomous uplink access. Under some conditions, the eNB is willing to schedule the UE via uplink grant to perform this retransmission, then HARQ feedback is not needed in this case and the eNB indicates a retransmission via uplink grant directly as async HARQ”. A sync HARQ is transmitted by the eNB to the UE to indicate whether data is acknowledge by the eNB, so the UE determines whether to perform a retransmission using a resource for autonomous uplink access. The HARQ transmitted by the eNB to the UE is a response signal which indicates whether the eNB received the data. 
As disclosed by Huawei in page 1, the eNB receives the DMRS but the eNB is not able to decode the autonomous transmission or loses it. To solve this, a solution is provided via the use of resources for autonomous uplink access in a HARQ process. The HARQ process disclosed by Huawei in page 3 ln 1-6, recites that “data has been acknowledge from the eNB”, 
Therefore, Huawei discloses “determining whether the response signal indicates that the base station received the reference signals, or the reference signals and the data signals,” and then “selecting an uplink transmission scheme to use for subsequent transmissions to the base station ... based at least in part on ... whether the response signal indicates that the base station received the reference signals or the reference signals and the data signals”, since the HARQ indicates that the eNB received the DMRS but not the data (not acknowledged) or, the DMRS and the data (acknowledge), where the UE receives the HARQ from the eNB and determines whether to perform the retransmission using the resource for autonomous uplink access based on the HARQ.
Thus, based on the response to the arguments discussed above and the prior art of Huawei, the independent claim 1 is rendered unpatentable. Independent claims 25 and 33-38 recite similar distinguishing features as claim 1, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
            Such limitations are: “means for transmitting”, “means for determining” and “means for selecting” in claim 35; and “means for detecting”, “means for determining”, “means for configuring” and “means for transmitting” in claim 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification (PGPUB 2020/0037309) recites in Fig. 5, [0131]-[0135] and Fig. 9, [0165]-[0168] the corresponding hardware to perform the claim limitations mentioned above, where the hardware includes processors, DSPs, ASICs and FPGAs, etc.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10, 13, 15-18, 20-23, 25-28 and 30-32 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by 3GPP TSG-RAN WG2 Meeting #99, R2-1708893, Huawei, “HARQ with autonomous uplink access on LAA SCell”, 08/20/2020 (provided in the IDS), hereinafter “3GPP Huawei”.

As to claim 1, 3GPP Huawei teaches a method for wireless communication at a user equipment (UE) (3GGPP Huawei, page 1, Section 2, pages 2-3, Section 3.2, a HARQ feedback method for autonomous uplink access at a UE), comprising: 
transmitting an autonomous uplink transmission to a base station using a configured resource set, the autonomous uplink transmission comprising reference signals and data signals (3GPP Huawei, page 1 ln 17-25 and ln 26-30, a first transmission is transmitted with autonomous uplink access to the eNB using allocated uplink resource for autonomous uplink access, where the first transmission includes DMRS and an autonomous transmission); 
determining whether a response signal was received from the base station in response to the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the eNB determines whether the first transmissions fails, and eNB transmits a HARQ feedback to the UE to indicate whether a retransmission needs to be performed by the UE or if the data has been acknowledged by the eNB. Additionally, the eNB can indicate a retransmission via uplink grant directly as asynch HARQ); 
(3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is received, where the DMRS is detected but fails to decode the autonomous transmission, or the data (and the DMRS) is acknowledge from the eNB); and 
selecting an uplink transmission scheme to use for subsequent transmissions to the base station, the selected uplink transmission scheme based at least in part on the determination of whether the response signal was received from the base station and whether the response signal indicates that the base station received the reference signals or the reference signals and the data signals (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, when the data (and DMRS) is acknowledge by the eNB, the UE does not use resource for autonomous uplink access to perform a retransmission. Else, the retransmission should be performed on resource for autonomous uplink access, based on the HARQ feedback or uplink grant received at the UE from the eNB. The HARQ feedback or uplink grant indicate whether the DMRS is detected but failed to decode the autonomous transmission, or the data (and the DMRS) is acknowledge from the eNB).

As to claim 8, 3GPP Huawei teaches further comprising: 
determining that the response signal was received from the base station, wherein the response signal indicates that the base station received the reference signals, wherein the indication is based at least in part on an identifier associated with the reference signals (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is received by the UE from the eNB, where the feedback or uplink grant sent indicates that the DMRS is detected but the data is failed to be decoded. The UE uses the HARQ feedback or the uplink grant to determine whether to perform a retransmission of the data to the eNB. The indication of the feedback or uplink grant is based on the DMRS). 

As to claim 9, 3GPP Huawei teaches further comprising: 
selecting, based at least in part on the indication, an updated configured resource set to use for retransmitting the autonomous uplink transmission (3GPP Huawei, page 1 ln 17-25 and ln 26-30, page 3 ln 1-6, if the DMRS is detected but the transmission fails decoding, the eNB transmits the HARQ feedback or the uplink grant to the UE, where the UE is scheduled to perform the retransmission on resource for autonomous uplink access. The resource for autonomous uplink access used for retransmission is different from the resource of the new or first transmission); and 
retransmitting the autonomous uplink transmission using the updated configured resource set (3GPP Huawei, page 1 ln 17-25 and ln 26-30, page 3 ln 1-6, the UE performs the retransmission in the resource for autonomous uplink access). 

As to claim 10, 3GPP Huawei teaches further comprising: 
decoding the response signal to determine a second identifier for an updated configured resource set to use for retransmitting the autonomous uplink transmission (3GPP Huawei, page 1 ln 17-25 and ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is received by the UE, where the UE determines from the HARQ feedback or the uplink grant whether a retransmission is needed and the resources for autonomous uplink access for the retransmission); and 
selecting, based at least in part on the second identifier, the updated configured resource set to use for retransmitting the autonomous uplink transmission (3GPP Huawei, page 1 ln 17-25 and ln 26-30, page 3 ln 1-6, based on the HARQ feedback or the uplink grant received, which indicates whether a retransmission is needed and the resources for autonomous uplink access for the retransmission, the UE selects the resources for autonomous uplink access and performs the retransmission). 

As to claim 13, 3GPP Huawei teaches wherein the response signal comprises a fallback indicator (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, if the transmission fails, the UE receives the uplink grant from the eNB), further comprising: 
selecting, based at least in part on the fallback indicator, a legacy transmission scheme to use for retransmitting the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, based on the uplink grant, the UE performs the retransmission via the scheduling received in the uplink grant).

As to claim 15, 3GPP Huawei teaches further comprising: 
determining that the response signal was received from the base station, wherein the response signal indicates that the base station received the reference signals (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is received by the UE from the eNB, where the feedback or uplink grant sent indicates that the DMRS is detected but the data is failed to be decoded. The UE uses the HARQ feedback or the uplink grant to determine whether to perform a retransmission of the data to the eNB. The indication of the feedback or uplink grant is based on the DMRS).

As to claim 16, 3GPP Huawei teaches further comprising: 
determining that the response signal conveys a negative-acknowledgement (NACK) indicator (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the uplink grant indicates that the data was not properly decoded (i.e. a NACK indication); the HARQ feedback indicates a NACK used to indicate to the UE to retransmit the uplink transmission. The UE receives the uplink grant or HARQ feedback to determine whether to perform the uplink retransmission); and 
performing a retransmission of the autonomous uplink transmission using the configured resources (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the UE receives the uplink grant or HARQ feedback and performs the uplink retransmission using the allocated resource for autonomous uplink access).

As to claim 17, 3GPP Huawei teaches further comprising: 
wherein the response signal comprises at least one of a backoff indicator (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, if the transmission fails, the UE receives the uplink grant from the eNB), or a timing advance indicator, or a power control command, or a transport block size update indicator, or a redundancy version indicator, or a cyclic shift indicator, or an updated scrambling sequence indicator, or a retransmission request (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, if the transmission fails, the UE receives the uplink grant from the eNB to perform a retransmission), or a resource grant for an updated configured resource set (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, when the data (and DMRS) is acknowledge by the eNB, the UE does not use resource for autonomous uplink access to a perform a retransmission. Else, the retransmission should be performed on resource for autonomous uplink access, based on the HARQ feedback or uplink grant received at the UE from the eNB), or a combination thereof, to use for performing a retransmission of the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, based on the uplink grant, the UE performs the retransmission via the scheduling received in the uplink grant).

As to claim 18, 3GPP Huawei teaches wherein the response signal comprises a fallback indicator (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, if the transmission fails, the UE receives the uplink grant from the eNB), further comprising: 
selecting, based at least in part on the fallback indicator, a legacy transmission scheme to use for retransmitting the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, based on the uplink grant, the UE performs the retransmission via the scheduling received in the uplink grant).

As to claim 20, 3GPP Huawei teaches wherein the response signal comprises an acknowledgement (ACK) indicator (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the data is acknowledge from the eNB), further comprising: 
selecting, based at least in part on the ACK indicator, a transmission scheme that uses the configured resource set for subsequent transmissions to the base station (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, based on the acknowledge data from the eNB, the UE will not use resource for autonomous uplink access to perform a retransmission since it is not needed. On the other hand, a further initial or new autonomous transmission is performed on the allocated resource for autonomous uplink access). 

As to claim 21, 3GPP Huawei teaches further comprising: 
determining whether the response signal was received from the base station based at least in part on an identifier associated with the configured resource set, on an identifier associated with the reference signals, or a combination thereof (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is received by the UE from the eNB, where the feedback or uplink grant sent indicates that the DMRS is detected but the data is failed to be decoded. The UE uses the HARQ feedback or the uplink grant to determine whether to perform a retransmission of the data to the eNB. The indication of the feedback or uplink grant is based on the DMRS). 

As to claim 22, 3GPP Huawei teaches further comprising: 
decoding one or more bits or fields in the response signal to determine whether the response signal indicates that the base station received the reference signals or the reference signals and the data signals (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the UE determines from the HARQ feedback or the uplink grant received from the eNB whether the eNB detected the DMRS and failed to decode the data, or the data (and DRMS) is acknowledged by the eNB). 

As to claim 23, 3GPP Huawei teaches further comprising: 
identifying, based at least in part on the response signal, an updated configured resource set, wherein the updated configured resource set indicates whether the response signal indicates that the base station received the reference signals or the reference signals and the data signals (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the UE determines from the HARQ feedback or the uplink grant received from the eNB whether the eNB detected the DMRS and failed to decode the data, or the data (and DRMS) is acknowledged by the eNB. When the data (and DMRS) is acknowledge by the eNB, the UE does not use resource for autonomous uplink access to perform a retransmission. Else, the retransmission should be performed on resource for autonomous uplink access, based on the HARQ feedback or uplink grant received at the UE from the eNB).

As to claim 25, 3GPP Huawei teaches a method for wireless communication at a base station (3GGPP Huawei, page 1, Section 2, pages 2-3, Section 3.2, a HARQ feedback method for autonomous uplink access at a eNB), comprising: 
detecting an autonomous uplink transmission from a user equipment (UE) over a configured resource set (3GPP Huawei, page 1 ln 17-25 and ln 26-30, a first transmission is transmitted with autonomous uplink access to the eNB using allocated uplink resource for autonomous uplink access, where the first transmission includes DMRS and an autonomous transmission); 
determining whether reference signals or reference signals and data signals are detected in the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the eNB determines whether the DMRS is detected but fails to decode the autonomous transmission (data), or the data (and the DMRS) is acknowledged, then transmits the feedback to the UE); 
configuring, based at least in part on the determining, a response signal for transmission to the UE (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the eNB determines whether the first transmissions fails, and eNB transmits a HARQ feedback to the UE to indicate whether a retransmission needs to be performed by the UE or if the data has been acknowledged by the eNB. Additionally, the eNB can indicate a retransmission via uplink grant directly as asynch HARQ); and 
transmitting the response signal to the UE (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is transmitted to the UE from the eNB). 

As to claim 26, 3GPP Huawei teaches further comprising: 
configuring the response signal to comprises an indicator associated with the base station receiving the reference signals (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is received by the UE from the eNB, where the feedback or uplink grant sent indicates that the DMRS is detected but the data is failed to be decoded. The UE uses the HARQ feedback or the uplink grant to determine whether to perform a retransmission of the data to the eNB. The indication of the feedback or uplink grant is based on the DMRS received by the eNB).

As to claim 27, 3GPP Huawei teaches further comprising: 
receiving a retransmission of the autonomous uplink transmission on an updated configured resource set (3GPP Huawei, page 1 ln 17-25 and ln 26-30, page 3 ln 1-6, if the DMRS is detected but the transmission fails decoding, the eNB transmits the HARQ feedback or the uplink grant to the UE, where the UE is scheduled to perform the retransmission on resource for autonomous uplink access. The resource for autonomous uplink access used for retransmission is different from the resource of the new or first transmission. The UE performs the retransmission to the eNB in the resource for autonomous uplink access). 

As to claim 28, 3GPP Huawei teaches further comprising: 
configuring the response signal to indicate an identifier for an updated configured resource set to use for retransmitting the autonomous uplink transmission (3GPP Huawei, page 1 ln 17-25 and ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is received by the UE, where the UE determines from the HARQ feedback or the uplink grant whether a retransmission is needed and the resources for autonomous uplink access for the retransmission); and 
receiving the retransmission of the autonomous uplink transmission on the updated configured resource set (3GPP Huawei, page 1 ln 17-25 and ln 26-30, page 3 ln 1-6, based on the HARQ feedback or the uplink grant received, which indicates whether a retransmission is needed and the resources for autonomous uplink access for the retransmission, the UE selects the resources for autonomous uplink access and performs the retransmission). 

As to claim 30, 3GPP Huawei teaches further comprising: 
configuring the response signal to indicate a fallback indicator (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, if the transmission fails, the UE receives the uplink grant from the eNB); and 
receiving a retransmission of the autonomous uplink transmission according to a legacy transmission scheme (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, based on the uplink grant, the UE performs the retransmission via the scheduling received in the uplink grant). 

As to claim 31, 3GPP Huawei teaches further comprising: 
(3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the uplink grant indicates that the data was not properly decoded (i.e. a NACK indication); the HARQ feedback indicates a NACK used to indicate to the UE to retransmit the uplink transmission. The UE receives the uplink grant or HARQ feedback to determine whether to perform the uplink retransmission); and 
receiving a retransmission of the autonomous uplink transmission using the configured resources (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the UE receives the uplink grant or HARQ feedback and performs the uplink retransmission to the eNB using the allocated resource for autonomous uplink access).

As to claim 32, 3GPP Huawei teaches further comprising: 
configuring the response signal to indicate at least one of a backoff indicator (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, if the transmission fails, the UE receives the uplink grant from the eNB), or a timing advance indicator, or a power control command, or a transport block size update indicator, or a redundancy version indicator, or a cyclic shift indicator, or an updated scrambling sequence indicator, or a retransmission request (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, if the transmission fails, the UE receives the uplink grant from the eNB to perform a retransmission), or a resource grant for an updated configured resource set (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, when the data (and DMRS) is acknowledge by the eNB, the UE does not use resource for autonomous uplink access to a perform a retransmission. Else, the retransmission should be performed on resource for autonomous uplink access, based on the HARQ feedback or uplink grant received at the UE from the eNB), or a combination thereof, for the UE to use for performing a retransmission of the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, based on the uplink grant, the UE performs the retransmission via the scheduling received in the uplink grant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #99, R2-1708893, Huawei, “HARQ with autonomous uplink access on LAA SCell”, 08/20/2020 (provided in the IDS), hereinafter “3GPP Huawei” in view of 3GPP TSG RAN WG1 Meeting #91, R2-1719499, Huawei, “Remaining issues for AUL HARQ operation”, 11/17/2017 (provided in the IDS), hereinafter “3GPP Huawei ‘499”.

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 2, further comprising: 
determining that no response signal was received from the base station. 

As to claim 2, 3GPP Huawei ’499 teaches further comprising: 
determining that no response signal was received from the base station (3GPP Huawei ‘499, page 1 ln 41, page 2 ln 1, page 4, Proposal 7, the UE performs the retransmission after determining that no indication has been received from the eNB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by 3GPP Huawei ’499, in order to allow the UE to autonomously perform a further transmission or retransmission after not receiving an acknowledgement in a configurable (3GPP Huawei ’499, page 1 ln 41, page 2 ln 1, page 4, Proposal 7), thereby permitting the UE to transmit not acknowledge data.

As to claim 3, 3GPP Huawei teaches further comprising: 
performing a retransmission of the autonomous uplink transmission using the configured resource set or using a different configured resource set (3GPP Huawei, page 1 ln 17-25 and ln 26-30, page 3 ln 1-6, the retransmission is performed using the resource for autonomous uplink access). 

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 4, further comprising: 
performing a power ramp-up procedure for the retransmission of the autonomous uplink transmission. 

As to claim 4, 3GPP Huawei ’499 teaches further comprising: 
performing a power ramp-up procedure for the retransmission of the autonomous uplink transmission (3GPP Huawei ’499, page 1 Agreement #3, #4, page 2 Section 3, the UE performs the retransmission using a TCP to support dynamic power control for AUL link adaptation and keep the same understanding with the eNB regarding the link adaptation information). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by 3GPP Huawei ’499, in order to allow the UE to autonomously perform a retransmission that supports dynamic power control (3GPP Huawei ’499, page 1 Agreement #3, #4, page 2 Section 3), thereby keeping the UE and the eNB in the same understanding with the link adaptation information, such as increasing power in a poor quality environment.

selecting a legacy uplink transmission scheme to use to retransmit the autonomous uplink transmission. 

As to claim 5, 3GPP Huawei ’499 teaches further comprising: 
selecting a legacy uplink transmission scheme to use to retransmit the autonomous uplink transmission (3GPP Huawei ’499, page 3 Section 5 and 5.1, the retransmission for AUL can be performed in an S-UL manner. (Scheduled based uplink (S-UL) is performed in legacy systems)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by 3GPP Huawei ’499, in order to allow the UE to autonomously perform a further transmission or retransmission after not receiving an acknowledgement in a configurable amount of time (3GPP Huawei ’499, page 1 ln 41, page 2 ln 1, page 4, Proposal 7), thereby permitting the UE to transmit not acknowledge data.

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 6, wherein the determining that no response signal was received from the base station is based at least in part on a determination that no response signal was received within a response window.

As to claim 6, 3GPP Huawei ’499 teaches wherein the determining that no response signal was received from the base station is based at least in part on a determination that no response signal was received within a response window (3GPP Huawei ‘499, page 1 ln 41, page 2 ln 1, page 4, Proposal 7, the UE performs the retransmission after determining that no indication has been received from the eNB after a configured retransmission timer X).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by 3GPP Huawei ’499, in order to allow the UE to autonomously perform a further transmission or retransmission after not receiving an acknowledgement in a configurable amount of time (3GPP Huawei ’499, page 1 ln 41, page 2 ln 1, page 4, Proposal 7), thereby permitting the UE to transmit not acknowledge data.

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 7, wherein the response window is based at least in part on an acknowledgement/negative-acknowledgement (ACK/NACK) response window, a random access response window, or a combination thereof.

As to claim 7, 3GPP Huawei ’499 teaches wherein the response window is based at least in part on an acknowledgement/negative-acknowledgement (ACK/NACK) response window (3GPP Huawei ‘499, page 1 ln 41, agreement #4 and #5, page 2 ln 1, page 4, Proposal 7, the UE performs the retransmission after determining that no indication has been received from the eNB after a configured retransmission timer X, where the retransmission timer X is for a given HARQ process and for receiving a HARQ feedback with ACK/NACK information), a random access response window, or a combination thereof. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by 3GPP Huawei ’499, in order to allow the UE to autonomously perform a further (3GPP Huawei ’499, page 1 ln 41, page 2 ln 1, page 4, Proposal 7), thereby permitting the UE to transmit not acknowledge data.

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 12, wherein the response signal comprises a power control command, further comprising: 
selecting, based at least in part on the power control command, a transmit power to use for the retransmission of the autonomous uplink transmission. 

As to claim 12, 3GPP Huawei ’499 teaches wherein the response signal comprises a power control command (3GPP Huawei ’499, page 1 Agreement #3, #4, page 2 Section 3, the AUL-DFI includes a TPC which indicates a support for dynamic power control), further comprising: 
selecting, based at least in part on the power control command, a transmit power to use for the retransmission of the autonomous uplink transmission (3GPP Huawei ’499, page 1 Agreement #3, #4, page 2 Section 3, the UE performs the retransmission using the TCP to support dynamic power control for AUL link adaptation and keep the same understanding with the eNB regarding the link adaptation information). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by 3GPP Huawei ’499, in order to allow the UE to autonomously perform a retransmission that supports dynamic power control (3GPP Huawei ’499, page 1 Agreement #3, #4, page 2 Section 3), thereby keeping the UE and the eNB in the same understanding with the link adaptation information, such as increasing power in a poor quality environment.

configuring the response signal to indicate a power control command. 

As to claim 29, 3GPP Huawei ’499 teaches further comprising: 
configuring the response signal to indicate a power control command (3GPP Huawei ’499, page 1 Agreement #3, #4, page 2 Section 3, the AUL-DFI includes a TPC which indicates a support for dynamic power control). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by 3GPP Huawei ’499, in order to allow the UE to autonomously perform a retransmission that supports dynamic power control (3GPP Huawei ’499, page 1 Agreement #3, #4, page 2 Section 3), thereby keeping the UE and the eNB in the same understanding with the link adaptation information, such as increasing power in a poor quality environment.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #99, R2-1708893, Huawei, “HARQ with autonomous uplink access on LAA SCell”, 08/20/2020 (provided in the IDS), hereinafter “3GPP Huawei” in view of Feuersanger et al. (US 2012/0069805), hereinafter “Feuersanger”.

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 11, wherein the updated configured resource set comprises at least one of a larger bandwidth parameter, a larger transmission window parameter, a larger resource set, or a combination thereof, than the configured resource set.
As to claim 11, Feuersanger teaches wherein the updated configured resource set comprises at least one of a larger bandwidth parameter, a larger transmission window parameter, a larger resource set, or a combination thereof, than the configured resource set (Feuersanger, [0187], the resource allocation is updated from first resources to a larger transport block size to account for the radio bearer’s data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Feuersanger, in order to dynamically allocate and schedule resources based on the radio bearer’s data, thereby ensuring that only data of the radio bearers is multiplexed to the transport block of a given transmission time interval (Feuersanger, [0186]-[0187]).

Claims 14, 19 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #99, R2-1708893, Huawei, “HARQ with autonomous uplink access on LAA SCell”, 08/20/2020 (provided in the IDS), hereinafter “3GPP Huawei” in view of Niu et al. (US 2020/0014495), hereinafter “Niu”.

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 14, further comprising: 
skipping, based at least in part on the fallback indicator, a first portion of the legacy transmission scheme when retransmitting the autonomous uplink transmission. 

As to claim 14, Niu teaches further comprising: 
skipping, based at least in part on the fallback indicator, a first portion of the legacy transmission scheme when retransmitting the autonomous uplink transmission (Niu, Fig. 3, [0036], a NACK 350 and a re-transmission grant 360 are received at the UE from the eNB (SUL retransmission), the UE waits for the LBT operation 365 to finish (i.e. skips a portion of time in the SUL retransmission mode), and then performs the UL retransmission). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Niu, in order to allow SUL re-transmission, which is centrally controlled by eNB and has high reliability, to have a higher priority than GUL re-transmission (Niu, [0044]).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 19, wherein the response signal comprises a fallback indicator, further comprising:
skipping, based at least in part on the fallback indicator, a first portion of the legacy transmission scheme when retransmitting the autonomous uplink transmission. 

As to claim 19, Niu teaches wherein the response signal comprises a fallback indicator (Niu, Fig. 3, [0036], a NACK 350 and a re-transmission grant 360 are received at the UE from the eNB (SUL retransmission), the UE waits for the LBT operation 365 to finish (i.e. skips a portion of time in the SUL retransmission mode)), further comprising:
skipping, based at least in part on the fallback indicator, a first portion of the legacy transmission scheme when retransmitting the autonomous uplink transmission (Niu, Fig. 3, [0036], a NACK 350 and a re-transmission grant 360 are received at the UE from the eNB (SUL retransmission), the UE waits for the LBT operation 365 to finish (i.e. skips a portion of time in the SUL retransmission mode), and then performs the UL retransmission). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as (Niu, [0044]).

As to claim 33, 3GPP Huawei teaches an apparatus for wireless communication at a user equipment (UE) (3GGPP Huawei, page 1, Section 2, pages 2-3, Section 3.2, a UE performing a HARQ feedback method for autonomous uplink access), comprising: 
transmit an autonomous uplink transmission to a base station using a configured resource set, the autonomous uplink transmission comprising reference signals and data signals (3GPP Huawei, page 1 ln 17-25 and ln 26-30, a first transmission is transmitted with autonomous uplink access to the eNB using allocated uplink resource for autonomous uplink access, where the first transmission includes DMRS and an autonomous transmission); 
determine whether a response signal was received from the base station in response to the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the eNB determines whether the first transmissions fails, and eNB transmits a HARQ feedback to the UE to indicate whether a retransmission needs to be performed by the UE or if the data has been acknowledged by the eNB. Additionally, the eNB can indicate a retransmission via uplink grant directly as asynch HARQ); 
based on determining that the response signal was received, determining whether the response signal indicates that the base station received the reference signals, or the reference signals and the data signals (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is received, where the DMRS is detected but fails to decode the autonomous transmission, or the data (and the DMRS) is acknowledge from the eNB); and 
select an uplink transmission scheme to use for subsequent transmissions to the base station, the selected uplink transmission scheme based at least in part on the determination of whether the response signal was received from the base station and whether the response signal indicates that the base station received the reference signals or the reference signals and (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, when the data (and DMRS) is acknowledge by the eNB, the UE does not use resource for autonomous uplink access to a perform a retransmission. Else, the retransmission should be performed on resource for autonomous uplink access, based on the HARQ feedback or uplink grant received at the UE from the eNB. The HARQ feedback or uplink grant indicate whether the DMRS is detected but failed to decode the autonomous transmission, or the data (and the DMRS) is acknowledge from the eNB).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 33, a processor, 
memory in electronic communication with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to.

However, Niu teaches a processor (Niu, Fig. Fig. 3, [0036], Fig. 9, [0053]-[0057], the UE includes a processor), 
memory in electronic communication with the processor (Niu, Fig. Fig. 3, [0036], Fig. 9, [0053]-[0057], the UE includes a memory that stores software executed by the processor to perform the functions of the UE); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (Niu, Fig. Fig. 3, [0036], Fig. 9, [0053]-[0057], the UE includes a memory that stores software executed by the processor to perform the functions of the UE, such as performing transmissions and retransmissions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as (Niu, [0044]).

As to claim 34, 3GPP Huawei teaches an apparatus for wireless communication at a base station (3GGPP Huawei, page 1, Section 2, pages 2-3, Section 3.2, a eNB that performs a HARQ feedback method for autonomous uplink access), comprising: 
detect an autonomous uplink transmission from a user equipment (UE) over a configured resource set (3GPP Huawei, page 1 ln 17-25 and ln 26-30, a first transmission is transmitted with autonomous uplink access to the eNB using allocated uplink resource for autonomous uplink access, where the first transmission includes DMRS and an autonomous transmission); 
determine whether reference signals or reference signals and data signals are detected in the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the eNB determines whether the DMRS is detected but fails to decode the autonomous transmission (data), or the data (and the DMRS) is acknowledged, then transmits the feedback to the UE); 
configure, based at least in part on the determining, a response signal for transmission to the UE (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the eNB determines whether the first transmissions fails, and eNB transmits a HARQ feedback to the UE to indicate whether a retransmission needs to be performed by the UE or if the data has been acknowledged by the eNB. Additionally, the eNB can indicate a retransmission via uplink grant directly as asynch HARQ); and 
transmit the response signal to the UE (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is transmitted to the UE from the eNB).


memory in electronic communication with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to.

However, Niu teaches a processor (Niu, Fig. Fig. 3, [0036], Fig. 9, [0053]-[0057], the eNB includes a processor), 
memory in electronic communication with the processor (Niu, Fig. Fig. 3, [0036], Fig. 9, [0053]-[0057], the eNB includes a memory that stores software executed by the processor to perform the functions of the eNB); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (Niu, Fig. Fig. 3, [0036], Fig. 9, [0053]-[0057], the eNB includes a memory that stores software executed by the processor to perform the functions of the eNB, such as receiving transmissions and retransmissions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Niu, since it is well known in the art that a eNB includes a processor, memory and instructions to perform the functions of the eNB. Also, in order to allow SUL re-transmission, which is centrally controlled by eNB and has high reliability, to have a higher priority than GUL re-transmission (Niu, [0044]).

As to claim 35, 3GPP Huawei teaches an apparatus for wireless communication at a user equipment (UE) (3GGPP Huawei, page 1, Section 2, pages 2-3, Section 3.2, a UE performing a HARQ feedback method for autonomous uplink access), comprising: 
(This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 5, [0131]-[0135]) an autonomous uplink transmission to a base station using a configured resource set, the autonomous uplink transmission comprising reference signals and data signals (3GPP Huawei, page 1 ln 17-25 and ln 26-30, a first transmission is transmitted with autonomous uplink access to the eNB using allocated uplink resource for autonomous uplink access, where the first transmission includes DMRS and an autonomous transmission); 
means for determining (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 5, [0131]-[0135]) whether a response signal was received from the base station in response to the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the eNB determines whether the first transmissions fails, and eNB transmits a HARQ feedback to the UE to indicate whether a retransmission needs to be performed by the UE or if the data has been acknowledged by the eNB. Additionally, the eNB can indicate a retransmission via uplink grant directly as asynch HARQ); 
based on determining that the response signal was received, means for determining (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 5, [0131]-[0135]) whether the response signal indicates that the base station received the reference signals, or the reference signals and the data signals (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is received, where the DMRS is detected but fails to decode the autonomous transmission, or the data (and the DMRS) is acknowledge from the eNB); and 
means for selecting (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 5, [0131]-[0135]) an uplink transmission scheme to use for subsequent transmissions to the base station, the selected uplink transmission scheme based at least in part on the (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, when the data (and DMRS) is acknowledge by the eNB, the UE does not use resource for autonomous uplink access to a perform a retransmission. Else, the retransmission should be performed on resource for autonomous uplink access, based on the HARQ feedback or uplink grant received at the UE from the eNB. The HARQ feedback or uplink grant indicate whether the DMRS is detected but failed to decode the autonomous transmission, or the data (and the DMRS) is acknowledge from the eNB). 

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 35, means for.

However, Niu teaches means for (Niu, Fig. Fig. 3, [0036], Fig. 9, [0053]-[0057], the UE includes hardware components to perform the functions of the UE, including RF circuitry, antenna, processors, memories, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Niu, since it is well known in the art that a UE includes a processor, memory and hardware to perform the functions of the UE. Also, in order to allow SUL re-transmission, which is centrally controlled by eNB and has high reliability, to have a higher priority than GUL re-transmission (Niu, [0044]).

As to claim 36, 3GPP Huawei teaches an apparatus for wireless communication at a base station, comprising: 
(This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 9, [0165]-[0168]) an autonomous uplink transmission from a user equipment (UE) over a configured resource set (3GPP Huawei, page 1 ln 17-25 and ln 26-30, a first transmission is transmitted with autonomous uplink access to the eNB using allocated uplink resource for autonomous uplink access, where the first transmission includes DMRS and an autonomous transmission); 
means for determining (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 9, [0165]-[0168]) whether reference signals or reference signals and data signals are detected in the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the eNB determines whether the DMRS is detected but fails to decode the autonomous transmission (data), or the data (and the DMRS) is acknowledged, then transmits the feedback to the UE); 
means for configuring (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 9, [0165]-[0168]), based at least in part on the determining, a response signal for transmission to the UE (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the eNB determines whether the first transmissions fails, and eNB transmits a HARQ feedback to the UE to indicate whether a retransmission needs to be performed by the UE or if the data has been acknowledged by the eNB. Additionally, the eNB can indicate a retransmission via uplink grant directly as asynch HARQ); and 
means for transmitting (This element is interpreted under 35 U.S.C. 112(f) as a hardware component performing the corresponding function as indicated in Applicant’s specification Fig. 9, [0165]-[0168]) the response signal to the UE (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is transmitted to the UE from the eNB).


However, Niu teaches means for (Niu, Fig. Fig. 3, [0036], Fig. 9, [0053]-[0057], the eNB includes hardware components to perform the functions of the eNB, including RF circuitry, antenna, processors, memories, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Niu, since it is well known in the art that a eNB includes a processor, memory and hardware to perform the functions of the eNB. Also, in order to allow SUL re-transmission, which is centrally controlled by eNB and has high reliability, to have a higher priority than GUL re-transmission (Niu, [0044]).

As to claim 37, 3GPP Huawei teaches a user equipment (UE) to: 
transmit an autonomous uplink transmission to a base station using a configured resource set, the autonomous uplink transmission comprising reference signals and data signals (3GPP Huawei, page 1 ln 17-25 and ln 26-30, a first transmission is transmitted with autonomous uplink access to the eNB using allocated uplink resource for autonomous uplink access, where the first transmission includes DMRS and an autonomous transmission); 
determine whether a response signal was received from the base station in response to the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the eNB determines whether the first transmissions fails, and eNB transmits a HARQ feedback to the UE to indicate whether a retransmission needs to be performed by the UE or if the data has been acknowledged by the eNB. Additionally, the eNB can indicate a retransmission via uplink grant directly as asynch HARQ); 
(3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is received, where the DMRS is detected but fails to decode the autonomous transmission, or the data (and the DMRS) is acknowledge from the eNB); and 
select an uplink transmission scheme to use for subsequent transmissions to the base station, the selected uplink transmission scheme based at least in part on the determination of whether the response signal was received from the base station and whether the response signal indicates that the base station received the reference signals or the reference signals and the data signals (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, when the data (and DMRS) is acknowledge by the eNB, the UE does not use resource for autonomous uplink access to a perform a retransmission. Else, the retransmission should be performed on resource for autonomous uplink access, based on the HARQ feedback or uplink grant received at the UE from the eNB. The HARQ feedback or uplink grant indicate whether the DMRS is detected but failed to decode the autonomous transmission, or the data (and the DMRS) is acknowledge from the eNB).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 37, a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor.

However, Niu teaches a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor (Niu, Fig. Fig. 3, [0036], Fig. 9, [0053]-[0057], the UE includes a memory that stores software executed by the processor to perform the functions of the UE, such as performing transmissions and retransmissions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Niu, since it is well known in the art that a UE includes a processor, memory and instructions to perform the functions of the UE. Also, in order to allow SUL re-transmission, which is centrally controlled by eNB and has high reliability, to have a higher priority than GUL re-transmission (Niu, [0044]).

As to claim 38, 3GPP Huawei teaches a base station to:
detect an autonomous uplink transmission from a user equipment (UE) over a configured resource set (3GPP Huawei, page 1 ln 17-25 and ln 26-30, a first transmission is transmitted with autonomous uplink access to the eNB using allocated uplink resource for autonomous uplink access, where the first transmission includes DMRS and an autonomous transmission); 
determine whether reference signals or reference signals and data signals are detected in the autonomous uplink transmission (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the eNB determines whether the DMRS is detected but fails to decode the autonomous transmission (data), or the data (and the DMRS) is acknowledged, then transmits the feedback to the UE); 
configure, based at least in part on the determining, a response signal for transmission to the UE (3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the eNB determines whether the first transmissions fails, and eNB transmits a HARQ feedback to the UE to indicate whether a retransmission needs to be performed by the UE or if the data has been acknowledged by the eNB. Additionally, the eNB can indicate a retransmission via uplink grant directly as asynch HARQ); and 
(3GPP Huawei, page 1 ln 26-30, page 3 ln 1-6, the HARQ feedback or the uplink grant is transmitted to the UE from the eNB).

3GPP Huawei teaches the claimed limitations as stated above. 3GPP Huawei does not explicitly teach the following features: regarding claim 38, a non-transitory computer-readable medium storing code for wireless communication at a base station, the code comprising instructions executable by a processor.

However, Niu teaches a non-transitory computer-readable medium storing code for wireless communication at a base station, the code comprising instructions executable by a processor (Niu, Fig. Fig. 3, [0036], Fig. 9, [0053]-[0057], the UE and eNB include a memory that stores software executed by the processor to perform the functions of the UE and eNB, such as performing transmissions and retransmissions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Niu, since it is well known in the art that a UE and eNB include a processor, memory and instructions to perform the functions of the UE and eNB. Also, in order to allow SUL re-transmission, which is centrally controlled by eNB and has high reliability, to have a higher priority than GUL re-transmission (Niu, [0044]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #99, R2-1708893, Huawei, “HARQ with autonomous uplink access on LAA SCell”, 08/20/2020 (provided in the IDS), hereinafter “3GPP Huawei” in view of Pelletier et al. (US 2012/0300715), hereinafter “Pelletier”.


As to claim 24, Pelletier teaches wherein the autonomous uplink transmission comprises a message one (Msg1) of a random access procedure (Pelletier, [0096], the WTRU transmits a preamble during a RACH procedure autonomously). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Huawei to have the features, as taught by Pelletier, in order for a WTRU to gain uplink timing synchronization (Pelletier, [0094]-[0095]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473